ACCEPTED
                                                                                      03-14-00650-CV
                                                                                             4915901
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                4/16/2015 12:51:56 PM
                                                                                     JEFFREY D. KYLE
                                                                                               CLERK
                              No. 03-14-00650-CV
      _______________________________________________________________
                                                                FILED IN
                                                         3rd COURT OF APPEALS
                IN THE THIRD COURT OF APPEALS                 AUSTIN, TEXAS
                        AUSTIN, TEXAS                    4/16/2015 12:51:56 PM
                                                             JEFFREY D. KYLE
      _______________________________________________________________
                                                                  Clerk

                         Wesley Spears and Renee Jacobs,
                                                 Appellants
                                        v.

               Falcon Pointe Community Homeowners’ Association
                                             Appellee
      _______________________________________________________________

                      Appeal from County Court at Law No. 1
              of Travis County, Texas, Cause No. C-1-CV-13-010214
      _______________________________________________________________

             Motion for Extension of Time to File Appellee’s Brief
      _______________________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

   Appellee Falcon Pointe Community Homeowners’ Association files this

Motion for a 7-Day Extension of Time to file its Appellee’s Brief.

   Appellee’s Brief is currently due on April 17, 2015. Appellee respectfully

requests a 7-day extension of time, which would extend the deadline for filing its

brief to Friday, April 24, 2015. This is Appellee’s first motion for extension of

time to file its brief. Appellants are unopposed to this motion.

   Appellee’s counsel needs additional time to prepare the Appellee’s brief
because concurrently with preparing Appellee’s brief, Appellee’s counsel has been

preparing for trial, which begins on Monday April 20, 2015, in Mario Martinez, et

al. v. Texas American Resources Company; No. D-1-GN-14-001240; in the 353rd

Judicial District Court of Travis County, Texas. Appellee’s counsel also needs

additional time because of time spent complying with the following concurrent

deadlines:

       Alfredo Lopez v. Rafael Hinojosa Lujan, Jr., et al.; No. D-135,761; in the

         358th Judicial District of Ector County, Texas (preparation and filing of

         pretrial motions and briefing for trial that was scheduled to begin on May

         5, 2015 but was continued on April 14, 2015);

       GTC Auto Sales v. Florist’s Mutual Insurance Company; No. 2014-

         001738-3; in the County Court at Law No. 3 of Tarrant County, Texas

         (preparation of motion to modify the judgment that was due on April 2,

         2015); and

       Patricia De Leon v. Robert Winston Sutton, et al.; No. 2014-806-5; in the

         414th Judicial District of McLennan County, Texas (preparation of

         motion to exclude expert testimony that was due on April 9, 2015).

   WHEREFORE, Appellee Falcon Pointe Community Homeowners’ Association

respectfully requests a 7-day extension of time to file its Appellee’s brief on

Friday, April 24, 2015.


                                        2
                                            Respectfully submitted,
                                            By:   /s/ David J. Campbell
                                                  DAVID E. CHAMBERLAIN
                                                  State Bar No. 04059800
                                                  dchamberlain@chmc-law.com
                                                  DAVID CAMPBELL
                                                  State Bar No. 24057033
                                                  dcampbell@chmc-law.com
                                                  Counsel for Appellee




                   CERTIFICATE OF CONFERENCE
      On the morning of Thursday, April 16, 2015, I personally emailed Appellants’
counsel, and Appellants’ counsel responded that he is unopposed to this motion.



                                     /s/ David J. Campbell
                                     David J. Campbell




                                        3
                       CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the above and foregoing document has
been served via electronic service on the following counsel for Appellants on this
16th day of April, 2015:

Wesley Spears
ATTORNEY AT LAW
401 Congress Avenue
Suite 1501
Austin, Texas 78701
512/696-2222
512/687-3499 (fax)
SBN: 18898400
wesleys637@yahoo.com

Counsel for Appellants




                                      /s/ David J. Campbell
                                      David J. Campbell




                                         4